DETAILED ACTION
Applicant’s reply, filed 28 July 2021 in response to the non-final Office action mailed 1 April 2021, has been fully considered. As Applicant filed no claim amendments, claims 1-5, 8-10, 15-16 and 18 are pending and are in the forms presented previously.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 March 2021 was filed after posted date, but before the mailing date of the non-final Office action of 1 April 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 28 July 2021 was filed after the mailing date of the non-final Office action on 1 April 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-10, 15-16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mercx et al (US PGPub 2014/0171575) in view of Oljaca et al. (US PGPub 2014/0377659).
	Regarding claims 1-3 and 15, Mercx teaches thermally conductive polymer compositions comprising 20-80 wt% of a thermoplastic or thermosetting polymer, 10-70 wt% of a metal hydroxide and a polymeric char former (abstract; [0006]-[0008]), and may further comprise conductive fillers ([0011]), plasticizers ([0040]) and other optional additives ([0023];[0034]-[0047]). Mercx teaches inclusion of fillers to improve the thermal conductivity and electrical conductivity ([0026]-[0027]), wherein one or more low thermal conductivity filler ([0028]), one or more high thermal conductivity and electrically insulating filler ([0029]) and one or more high thermal conductivity and electrically conductive filler ([0030]), or combinations thereof, may be included ([0026]-[0032]) in a total amount of 5 to 50 wt% ([0033]). Mercx teaches suitable high thermal conductivity and electrically conductive fillers include graphitized carbon black ([0030]). 
2 ([0090]), crystallite sizes (La) of at least 30 Å as determined by Raman spectroscopy ([0091]), and a crystallinity of at least 35% ([0093]). Oljaca teaches such heat treated carbon blacks are obtained by post-treatment of previously formed carbon blacks 1000°C to 2500°C ([0094]-[0097]). Oljaca further teaches such materials can be combined with various polymer binder materials ([0111]). Oljaca and Mercx are analogous art and are combinable because they are concerned with the same technical feature, namely graphitized carbon blacks in polymer compositions. At the time of filing a person having ordinary skill in the art would have found it use the heat treated carbon blacks of Oljaca as the graphitized carbon blacks of Mercx and would have been motivated to do so as Mercx directs one specifically to conductive, graphitized carbon blacks and further as Oljaca teaches the aforementioned heat treated carbon blacks are advantageous as they have reduced defects, dislocations and/or discontinuities and increased graphitization (see above). 
Regarding the thermal conductivity of the polymer composition relative to that of the polymer matrix, Mercx further taches the thermal conductivity of the composition will range from 0.5 to 7 W/mK upon addition of the filler materials ([0026]). Regarding the 10% or greater improvement in thermal conductivity (claim 15), Oljaca teaches the heat In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 4-5, Mercx in view of Oljaca renders obvious the composition as set forth above. Mercx teaches the polymer is selected from thermoplastic and thermosetting polymers, copolymers, terpolymers, etc., and mixtures thereof, ([0012]-[0013]) including polyolefins, polyamides, polystyrenes, etc. ([0012]-[0015]).
	Regarding claims 8-9, Mercx in view of Oljaca renders obvious the composition as set forth above and Mercx further teaches inclusion of low thermally conductive fillers having thermal conductivities of 10 to 30 W/mK, such as MgO, ZnO, etc. ([0028]), and of high thermally conductive, electrically insulating fillers having thermal conductivities of greater than or equal to 50 W/mK, such as BN ([0029]). 
	Regarding claim 10, Mercx in view of Oljaca renders obvious the composition as set forth above and teaches the high thermally conductive, electrically conductive graphitized carbon black fillers as set forth above.  Mercx further teaches the inclusion of high thermally conductive, electrically insulating fillers having thermal conductivities of 
	Mercx does not specifically teach a ratio of high thermally conductive, electrically conductive to high thermally conductive, electrically insulating but does teach that combinations may be utilized for imparting their respective properties to a total of 5 to 50 wt%. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the ratio of high thermally conductive, electrically conductive to high thermally conductive, electrically insulating fillers and would have been motivated to do so to obtain the desired degree of thermal conductivity in combination with a desired electrical insulation and/or electrical conductivity of the composition.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
	In addition, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	Regarding claim 16, Mercx in view of Oljaca renders obvious the composition as set forth above and Mercx further teaches masterbatch methods ([0050]).
	Regarding claim 28, Mercx in view of Oljaca renders obvious the composition as set forth above and Mercx further teaches articles obtained from the compositions, including lamps, LED-lamps, encapsulation of electronics, automotive parts, etc., ([0002]; [0011]; [0057]).

 Response to Arguments/Amendments
The 35 U.S.C. 103 rejection of claims 1-5, 8-10, 15-16 and 28 as unpatentable over Mercx et al. (US PGPub 2014/0171575) in view of Oljaca et al. (US PGPub 2014/0377659) is maintained. Applicant’s arguments (Remarks, pages 5-7) have been fully considered but were not found persuasive.
Applicant repeats the argument that Oljaca is not analogous art and cannot be relied upon. 
In response to applicant's repeated argument that the secondary art of Oljaca is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Oljaca is at the very least reasonably pertinent as Oljaca is concerned with use of thermally treated, electrically-conductive graphitized carbon 
Applicant’s argument that the ‘mere’ combination of polymers and heat treated carbon black is not sufficient to direct one of ordinary skill to the teachings of Oljaca is not persuasive. It is noted the instant specification ([0001] “polymer compositions”) and instant claims (see claim 1 “polymer composition”) are directed to the combination of polymers and heat-treated carbon blacks. Further, as noted above, both Oljaca and the instant specification are directed to polymer compositions suitable for use in electronic devices. Applicant does not contest that Mercx is analogous art and, as established above, the teachings of Mercx form a bridge to the teachings of Oljaca by directing one of ordinary skill in the art, concerned with polymer compositions suitable for use in electronic devices, to look to similarly usable electrically-conductive, graphitized carbon blacks.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/           Primary Examiner, Art Unit 1767